Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, fig. 4-6, claims 1-7 in the reply filed on 09/02/2022 is acknowledged. Claims 6-7 are withdrawn because they read on non-elected Species B i.e. fig. 7-9.

Specification
The disclosure is objected to because of the following informalities: at line 2, page 7, the phrase “a plan view” should read --a side view-- and at line 4, page 7, the phrase “a side view” should read --a plan view--; at line 22, page 10, the phrase “FIGS. 6 and 7” should read --FIGS. 7 to 9--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 5, the phrase “first plung” should read --first plunger--. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a predetermined cross-section area of a stem of claim 1, a gap between the first and second tips of claim 4 and a radius/diameter of the stem of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (US 2018/0340976 A1), hereafter Ishii.
Regarding claim 1, Ishii at fig. 7-8 discloses a probe pin comprising a first plunger [PAr] configured to come in contact with a testing target contact point of a testing object and a second plunger [PAd] configured to come in contact with a testing contact point of a testing circuit, wherein the first plunger or the second plunger has: a stem [See annotated fig. 8 below] extending with a predetermined cross-sectional area; and a contact portion  [See annotated fig. 8 below] extending from the stem such that a cross-sectional area decreases, and having first second tips  [See annotated fig. 8 below], which are configured to come in contact with the testing target contact point or the testing contact point, at a front end, and the first and second tips are formed in symmetric shapes at positions that are symmetric with a central axis of the stem therebetween  [See annotated fig. 8 below].
	
    PNG
    media_image1.png
    352
    570
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 2 calling for a The probe pin comprising the contact portion has a first to fourth inclined surfaces inclined from each of the first and second tips such that the first and second tips form apexes of square-base pyramids, a pair of the first inclined surfaces is formed to face each other with the central axis therebetween to extend to a boundary line perpendicular to the central axis from the first and second tips, a pair of the second inclined surfaces is formed in contact with a circular circumferential surface of the contact portion 13Attorney Docket No.: T03-004US (PATENT) at an opposite side of the first inclined surfaces with the first and second tips therebetween, and pairs of third and fourth inclined surfaces are each symmetrically formed at both sides with the first and second tips therebetween to come in contact with the first and second inclined surfaces, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 6, 2022